Title: To Thomas Jefferson from Edmond Charles Genet, 8 July 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 8 Juillet 1793.  l’an 2e. de le République francaise.

Le navire français armé en guerre le Vainqueur de la Bastille de construction américaine et portant ci devant le nom d’Hector est sorti de Charleston muni d’une commission française et de son ancien régistre américain que son commandant Hervieux a renvoyé à la Douane après avoir franchi la barre de ce port.
Cette conduite qui n’est condamnable que par sa timidité a porté la Douane de Charleston à réquérir le Gouvernement de la Caroline du Sud de le faire arrêter et par une suite de cette procédure le Vainqueur de la Bastille à été saisi à Wilmington avec une prise qu’il y avait  conduite. Les loix des Etats Unis ne prononcent de peine dans le cas présent que lorsqu’il y a eu intention de se soustraire aux droits imposés par les Etats, et comme il est prouvé par la commission en guerre et par les instructions dont le capitaine Hervieux est porteur qu’il n’est sorti du Port de Charleston que pour résister autant qu’il est en lui aux injustes attaques de nos ennemis, devoir que tous les traités l’autorisent à remplir, qu’aucune loi des Etats Unis et que par conséquent aucun ordre de l’Executif de ces États ne peut lui interdire je vous prie, Monsieur, de demander au Gouvernement fédéral la liberté du Capitaine Hervieux et de tout son équipage du Vainqueur de la Bastille ci-devant l’Hector, et de sa prise actuellement détenue dans le Port de Wilmington dans la Caroline du Nord.

Genet

